DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 10-19 have been considered but are moot because the new ground of rejection is necessitated by amendment and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum et al. (US 9,949,298, Akoum hereafter) in view of Kim et al. (US 2011/00458387, Kim hereafter).
RE claims 1, 10 and 15, Akoum discloses a method and apparatuses configured to control a first user equipment (UE), the apparatus comprising: one or more processors; and one or more memories operably connected to the one or more processors and storing instructions (Figure 4, 10 and column 21) that, when executed by the one or more processors, perform operations comprising: performing transmission of a first message through a physical random access channel (PRACH) and a physical uplink shared channel (PUSCH), wherein the transmission of the first message includes transmission of a random access preamble through the PRACH (Akoum discloses in Figure 2 a 2-Step RACH procedure by which in the first step a random access preamble and a device identification message are both transmitted first and simultaneously to a base station. Column 6, line 41-42 indicates the preamble resource is the PRACH of the 4 step process. Column 7, lines 13-14, discloses the device identification is message 3 in the 4 step process and carried in the PUSCH. As shown in Figure 2, the 2 step process merely arranges and groups these resources together in the first step.); and performing reception of a second message, in response to the first message, through a physical downlink shared channel (PDSCH) (Figure 2, in the 2-step process a random access response is received along with a contention resolution message. Column 8, line 7-9, identifies the contention resolution as being carried over the PDSCH.)
	Akoum does not explicitly disclose reception of the second message through a physical downlink control channel (PDCCH) and based on an identifier (ID) determined based on an occasion of the PRACH.
	However, Kim teaches reception of the second message through a physical downlink control channel (PDCCH) and based on an identifier (ID) determined based on an occasion of the PRACH (Random access response is transmitted on a Physical Downlink Shared Channel (PDSCH) and the location of the RAR message in the PDSCH is transmitted on a Physical Downlink Control Channel (PDCCH). The PDCCH further includes a Random Access- RNTI. The RA-RNTI is used on the PDCCH when the RAR messages are transmitted. It unambiguously identifies which time-frequency resource was utilized by the UE to transmit the RAP and thus is used by the UE to decode the PDCCH message containing its assigned information from the ENB.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum with the teachings of Kim since doing so is merely the application of known standards in the art to one another. Akoum is merely silent as to the channel carrying the RAR and the contents therein and Kim provides a teaching that both demonstrates that a PDSCH and PDCCH are both utilized but that the RAR further contains an identifier in the form of a RA-RNTI.
	Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.
	RE claims 2, 11 and 16, Akoum in view of Kim discloses the method of claim 1 and the apparatuses of claims 10 and 15 as set forth above. Note that Kim further teaches wherein the ID is determined based on information included in the first message (Paragraph 13 teaches the RA-RNTI is used on the PDCCH when the RAR messages are transmitted. It unambiguously identifies which time-frequency resource was utilized by the UE to transmit the RAP and thus is used by the UE to decode the PDCCH message containing its assigned information from the ENB.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum with the teachings of Kim since doing so is merely the application of known standards in the art to one another. Akoum is merely silent as to the channel carrying the RAR and the contents therein and Kim provides a teaching that both demonstrates that a PDSCH and PDCCH are both utilized but that the RAR further contains an identifier in the form of a RA-RNTI.
	Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.
	RE claims 3, 12 and 17, Akoum in view of Kim discloses the method of claim 1 and the apparatuses of claims 10 and 15 as set forth above. Note that Kim further teaches wherein the ID is a global ID of the apparatus (Paragraph 13 teaches the RA-RNTI is used on the PDCCH when the RAR messages are transmitted. It unambiguously identifies which time-frequency resource was utilized by the UE to transmit the RAP and thus is used by the UE to decode the PDCCH message containing its assigned information from the ENB.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum with the teachings of Kim since doing so is merely the application of known standards in the art to one another. Akoum is merely silent as to the channel carrying the RAR and the contents therein and Kim provides a teaching that both demonstrates that a PDSCH and PDCCH are both utilized but that the RAR further contains an identifier in the form of a RA-RNTI.
	Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19.
	RE claims 4, 13 and 18, Akoum in view of Kim discloses the method of claim 1 and the apparatuses of claims 10 and 15 as set forth above. Note that Kim further teaches wherein the ID is related to a time resource of the random access preamble (Paragraph 13 teaches the RA-RNTI is used on the PDCCH when the RAR messages are transmitted. It unambiguously identifies which time-frequency resource was utilized by the UE to transmit the RAP and thus is used by the UE to decode the PDCCH message containing its assigned information from the ENB.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum with the teachings of Kim since doing so is merely the application of known standards in the art to one another. Akoum is merely silent as to the channel carrying the RAR and the contents therein and Kim provides a teaching that both demonstrates that a PDSCH and PDCCH are both utilized but that the RAR further contains an identifier in the form of a RA-RNTI.
	Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19.
Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum in view of Kim and further in view of Zhang et al. (US 2013/0201841, Zhang hereafter).
RE claims 5, 14 and 19, Akoum in view of Kim discloses the method of claim 1 and the apparatuses of claims 10 and 15 as set forth above. Akoum in view of Kim does not explicitly disclose transmitting a hybrid automatic repeat request (HARQ) feedback through a physical uplink control channel (PUCCH) to a base station, based on a resource included in the second message.
However, Zhang teaches transmitting a hybrid automatic repeat request (HARQ) feedback through a physical uplink control channel (PUCCH) to a base station, based on a resource included in the second message (Paragraph 77, a format and resource index of the PUCCH transmission carrying HARQ feedback for at least one PDSCH transmission in a given subframe may be determined from at least one property of at least one PDSCH transmission or its corresponding PDCCH assignment.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum in view of Kim with the teachings of Zhang in order to provide for feedback and retransmission of PDSCH transmissions so as to in turn provide for improved communication reliability
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461